                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                FLORENCE DIVISION

Loretta Hunt,                                 )
                                              )       Civil Action No.: 4:17-cv-00910-JMC
                       Plaintiff,             )
                                              )
       v.                                     )                      ORDER
                                              )
Commissioner of Social Security               )
Administration,                               )
                                              )
                       Defendant.             )
                                              )

       This matter is before the court on Plaintiff Loretta Hunt’s (“Plaintiff”) Motion for

Attorney’s Fees, pursuant to 28 U.S.C. § 2412, filed on September 11, 2018. (ECF No. 24.)

Defendant Commissioner of Social Security Administration (“the Commissioner”) responded to

Plaintiff’s Motion on September 17, 2018, and did not object to Plaintiff’s Motion (ECF No. 25).

Plaintiff’s Motion requests an award of three thousand thirty-one dollars and eighty-eight cents

($3,031.88) in attorney’s fees and twenty-two dollars and forty-six cents ($20.01) in expenses.

(ECF No. 25 at 1.) After reviewing Plaintiff’s Motion (ECF No. 24) and the Commissioner’s

Response (ECF No. 25), the court finds that Plaintiff’s request for attorney’s fees is reasonable

and that Plaintiff is entitled to an award of attorney’s fees under 28 U.S.C. § 2412.

       In accordance with Astrue v. Ratliff, 560 U.S. 586 (2010), Equal Access to Justice Act

(“EAJA”) fees awarded by this court belong to the litigant and are subject to the Treasury Offset

Program, 31 U.S.C. § 3716(c)(3)(B). Therefore, the court directs that fees be payable to Plaintiff

and delivered to Plaintiff’s counsel. Ratliff, 560 U.S. at 589. The amount of attorney’s fees

payable to Plaintiff will be the balance of attorney’s fees remaining after subtracting the amount

of Plaintiff’s outstanding federal debt. 31 U.S.C. § 3716. If Plaintiff’s outstanding federal debt



                                                  1
exceeds the amount of attorney’s fees granted, the amount will be used to offset Plaintiff’s federal

debt and no attorney’s fees shall be paid. See id. (See also ECF No. 25 at 1-2.)

       After a thorough review of Plaintiff’s Motion (ECF No. 24) and the Commissioner’s

Response (ECF No. 25), the court GRANTS Plaintiff’s Motion for Attorney’s Fees (ECF No. 24)

and awards Plaintiff $3,031.88 in attorney’s fees and $20.01 in expenses.

       IT IS SO ORDERED.




                                                     United States District Judge
March 8, 2019
Columbia, South Carolina




                                                 2
